Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/9/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 4/9/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.	Claims 1-20 of the instant application are rejected on the grounds of non-statutory non-provisional anticipatory-type double patenting as being unpatentable over claims 1-20 of US Patent 10657426 (hereafter ‘426).

4.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-20 of the instant application are anticipated in the limitations of claims 1-20 of cited patent ‘426. The claims of the instant application are broader than those of cited patent ‘426 and merely omit certain limitations in the claims of the cited patent ‘426.

Instant Application
Claim 1
US Patent 10657426
Claim 1
A method for performing machine learning in a first neural network 
comprising one or more long short-term memory cells, a first long short-term 
memory cell of the one or more long short-term memory cells comprising: an 
input having a first weight matrix W.sub.c;  an input gate having a first 

and an output gate having a first weight matrix W.sub.o, the method comprising: 
maintaining the first weight matrix W.sub.c unchanged;  and pruning the first 
weight matrix W.sub.f, the pruning of the first weight matrix W.sub.f 
comprising: determining that a first element, at a first position in the first 
weight matrix W.sub.f, fails to meet a first threshold, the first threshold 
being based on a second threshold;  and setting to zero the first element, at 
the first position in the first weight matrix W.sub.f, based on determining 
that the first element, at the first position in the first weight matrix 
W.sub.f, fails to meet the first threshold. 


comprising one or more long short-term memory cells, a first long short-term 
memory cell of the one or more long short-term memory cells comprising: an 
input having a first weight matrix W.sub.c;  an input gate having a first 

and an output gate having a first weight matrix W.sub.o, the method comprising: 
maintaining the first weight matrix W.sub.c unchanged;  and pruning the first 
weight matrix W.sub.f, the pruning of the first weight matrix W.sub.f 
comprising: calculating a standard deviation over a subset of elements of the 
first weight matrix W.sub.f;  determining that a first element, at a first 
position in the first weight matrix W.sub.f, fails to meet a first threshold, 
the first threshold being based on a second threshold and the standard 
deviation;  setting to zero the first element, at the first position in the 
first weight matrix W.sub.f, based on determining that the first element, at 
the first position in the first weight matrix W.sub.f, fails to meet the first 
threshold;  determining that a second element, at a second position in the 
first weight matrix W.sub.f, meets the first threshold;  and maintaining the 
second element unchanged, based on determining that the second element, at the 


	Table 1	

Instant Application
Claim 10
US Patent 10657426
Claim 10
A system for performing machine learning, the system comprising a first 
processing circuit, the first processing circuit being configured to: 
instantiate a first neural network comprising one or more long short-term 
memory cells, a first long short-term memory cell of the one or more long 
short-term memory cells comprising: an input having a first weight matrix 
W.sub.c;  an input gate having a first weight matrix W.sub.i;  a forget gate 
having a first weight matrix W.sub.f;  and an output gate having a first weight 
matrix W.sub.o, maintain the first weight matrix W.sub.c unchanged;  and prune 
the first weight matrix W.sub.f, the pruning of the first weight matrix W.sub.f 
comprising: determining that a first element, at a first position in the first 
weight matrix W.sub.f, fails to meet a first threshold, the first threshold 

first position in the first weight matrix W.sub.f, based on determining that 
the first element, at the first position in the first weight matrix W.sub.f, 
fails to meet the first threshold. 


first processing circuit, the first processing circuit being configured to: 
instantiate a first neural network comprising one or more long short-term 
memory cells, a first long short-term memory cell of the one or more long 
short-term memory cells comprising: an input having a first weight matrix 
W.sub.c;  an input gate having a first weight matrix W.sub.i;  a forget gate 
having a first weight matrix W.sub.f;  and an output gate having a first weight 
matrix W.sub.o, maintain the first weight matrix W.sub.c unchanged;  and prune 
the first weight matrix W.sub.f, the pruning of the first weight matrix W.sub.f 
comprising: calculating a standard deviation over a subset of elements of the 
plurality of weight matrices W.sub.f;  determining that a first element, at a 

threshold, the first threshold being based on a second threshold and the 
standard deviation;  setting to zero the first element, at the first position 
in the first weight matrix W.sub.f, based on determining that the first 
element, at the first position in the first weight matrix W.sub.f, fails to 
meet the first threshold;  determining that a second element, at a second 
position in the first weight matrix W.sub.f, meets the first threshold;  and 
maintaining the second element unchanged, based on determining that the second 
element, at the second position in the first weight matrix W.sub.f, meets the 
first threshold. 


Table 2

Instant Application
Claim 19
US Patent 10657426
Claim 19
A method for performing machine learning in a first neural network 
comprising one or more long short-term memory cells, a first long short-term 
memory cell of the one or more long short-term memory cells comprising: an 

weight matrix W.sub.f;  the method comprising: maintaining the first weight 
matrix W.sub.c unchanged;  and performing a step for pruning the first weight 
matrix W.sub.f. 


comprising one or more long short-term memory cells, a first long short-term 
memory cell of the one or more long short-term memory cells comprising: an 

weight matrix W.sub.i;  a forget gate having a first weight matrix W.sub.f;  
and an output gate having a first weight matrix W.sub.o, the method comprising: 
maintaining the first weight matrix W.sub.c unchanged;  and performing a step 
for pruning the first weight matrix W.sub.f.

Table 3

5.	As can be seen in Tables 1-3, each of the claimed limitations of independent claims 1, 10, and 19 of the instant application are included within the claimed limitations of claims 1, 10, and 19 of cited patent '426.  Additionally, claims 2-9, 11-18, and 20 of the instant application are anticipated by claims 1-20 of cited patent ‘426.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664